Citation Nr: 0527574	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.

[The issues of entitlement to service connection for 
disorders of the hips and shoulders and entitlement to 
increased ratings for service-connected disorders of the 
knees and low back are addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1975.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

The veteran substantially completed an approved program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code in April 2000.  In May 2000, the RO received the 
veteran's claim of entitlement to additional vocational 
rehabilitation benefits.  In a June 2000 decision, the RO 
denied the claim.  The veteran disagreed with the June 2000 
decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in January 
2002.  

In November 2003, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.

In August 2005 the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge, and accepted such hearing in lieu of an in-person 
hearing.  See 38 C.F.R. § 20.700(e) (2004).  A transcript of 
the hearing is associated with the veteran's VA claims file.
  




FINDINGS OF FACT

1.  The veteran agreed to and substantially completed a 
Vocational Rehabilitation Program as established in his 
Individualized Written Rehabilitation Plan.  

2.  The veteran failed to cooperate with employment placement 
efforts geared towards suitable positions in the field 
specified in his Individualized Written Rehabilitation Plan.


CONCLUSION OF LAW

The veteran is not entitled to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. §§ 3101, 
3102, 3104, 3107 (West 2002); 38 C.F.R. §§ 21.35, 21.40, 
21.70, 21.72, 21.80, 21.84 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the June 2000 rating decision, by the 
September 2000 statement of the case (SOC), and by the 
December 2002 and August 2004 SSOCs of the pertinent law and 
regulations and of the particular deficiencies in the 
evidence with respect to his claim.  More significantly, a 
letter was sent to the veteran in May 2005, with a copy to 
his representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant the benefit sought; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the May 2005 VCAA letter, the RO informed the 
veteran that the RO would get such things as "[r]elevant 
records from any Federal agency.  This may include medical 
records from the military."  The veteran was also informed 
that VA would obtain "[r]elevant records not held by a 
Federal agency.  This may include records from State or local 
governments."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2005 letter told the veteran to 
"give us enough information about your records so that we 
can request them from the person or agency that has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The May 2005 letter 
specifically requested "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

The Board finds that May 2005 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA, that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  



The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in June 
2000, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly impossible; VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  Moreover, the Court recently held 
in Mayfield that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's complete claim folder and 
his vocational rehabilitation folder were obtained and 
reviewed.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a video conference hearing, 
and he was afforded such a hearing in August 2005.  The 
veteran's  representative has also submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations

A person is entitled to vocational rehabilitation under 
United States Code Title 38, Chapter 31 if that person is a 
veteran with a service-connected disability compensable at a 
rate of 20 percent or more and that person is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2004).

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101 (West 2002); 38 
C.F.R. § 21.35 (2004).

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve independence in daily living and, to the extent 
possible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3101 (West 2002); 38 
C.F.R. § 21.70 (2004).

Rehabilitation to the point of employability may include the 
services needed to (1) evaluate and improve the veteran's 
ability to undertake training; (2) train the veteran to the 
level generally recognized as necessary for entry into 
employment in a suitable occupational objective. Where a 
particular degree, diploma, or certificate is generally 
necessary for entry into the occupation, e.g., an MSW for 
social work, the veteran shall be trained to that level.  38 
U.S.C.A. §§ 3101, 3104 (West 2002); 38 C.F.R. § 21.72 (2004).

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under chapter 31.  The plan is intended to assist in 
(1) providing a structure which allows VR&E staff to 
translate the findings made in the course of the initial 
evaluation into specific rehabilitation goals and objectives; 
(2) monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) assuring 
the timeliness of assistance by Department of Veterans 
Affairs staff in providing services specified in the plan; 
and (4) evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&E staff.  (b) A 
plan will be prepared in each case in which a veteran will 
pursue (1) A vocational rehabilitation program, as that term 
is defined in § 21.35(i).  38 U.S.C.A. § 3107 (West 2002); 38 
C.F.R. § 21.80 (2004).

The purposes of the IWRP are to (1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability; (2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; and (3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.84 (2004).

Analysis

In this case, the veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested 
that the veteran has service-connected disabilities 
compensable at 20 percent or more, and is in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 
21.51(b) (2004).  The question before the Board is whether 
the veteran, having completed training specified in his 
Individualized Written Rehabilitation Plan (IWRP), is 
entitled to additional training in another field, based on 
his contention that his service-connected disabilities are 
not conducive to employment in the field for which he was 
initially trained.  The veteran's representative has 
specifically argued in the July 2005 VA Form 646 that the RO 
did not provide adequate services pursuant to 38 C.F.R. 
§ 21.70 (a)(2), (4), and that the veteran did not receive 
services consistent with 38 C.F.R. § 21.72.  

In pertinent part, 38 C.F.R. § 21.70 (a) provides that the 
goal of a vocational rehabilitation program is to (2) provide 
services needed to qualify for suitable employment; and (4) 
enable the veteran to become employed in a suitable 
occupation and to maintain suitable employment.  That section 
does not define "suitable employment", but provides that 
decisions on the duration of periods for attaining the goals 
named in paragraph (a) are made in the course of development 
and approval of the IWRP.  

In pertinent part, 38 C.F.R. § 21.72 provides that 
rehabilitation to the point of employability may include the 
services needed to (2) train the veteran to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective.  Where a particular 
degree, diploma, or certificate is generally necessary for 
entry into the occupation, e.g., an MSW for social work, a 
veteran shall be trained to that level.  This section also 
does not define "suitable employment", but provides that 
(c) the counseling psychologist shall estimate the duration 
of training and the estimate shall be incorporated in the 
IWRP.  

It is the essential contention of the veteran's 
representative that the above cited sections were not 
satisfied because the employment for which the veteran was 
trained is not "suitable".  However, it is clear that the 
sections of the regulation which were cited by the 
representative provide only basic goals for a program of 
vocational rehabilitation.  The specific requirements for 
each individual veteran are contained in the IWRP.  See 
38 C.F.R. § 21.80 (b)(1) (2004).  The regulation makes it 
clear that it is within the realm of the VA counselor, within 
the IWRP and with input from the veteran, to determine 
suitability.

The veteran's IWRP provides three objectives.  First, that 
the veteran complete preparation toward certification in the 
field of telecommunications by taking a course provided by 
"Operation Able."  Second, that the veteran participate in 
supportive services to assure success in the program.  And, 
third, that the veteran make use of job placement assistance 
provided by VA (VRS and DVOP), referral to employers, and 
assistance with application/interview skills to obtain 
employment in the field of telecommunications.  The IWRP was 
signed by the veteran and his counselor in February 2000, 
indicating that they had both participated in the development 
of the plan.  The anticipated completion date of the first 
two objectives was April 2000, and the third was June 2000.  

The record shows that the veteran completed his first and 
second objectives in April 2000 when he completed the course 
for telecommunications technicians offered by Operation Able 
and received a certificate of achievement.  The veteran does 
not contend that the first two objectives were not completed.  
Rather, it is his contention that, after several weeks of 
study, he determined that the telecommunications field was 
not suitable for a person with his disabilities.  Based on 
the veteran's perceived lack of career opportunities 
available in the telecommunications field, he did not 
actively pursue the third goal of the IWRP, to obtain 
employment.  This appears to be a conscious, and self-
defeating, decision on the part of the veteran.  

As discussed above, the veteran participated in the 
development of, and agreed to the provisions of, the IWRP.  
The IWRP stipulated that employment in the telecommunications 
field was suitable for his disabilities.  He signed the plan, 
attesting to the above, and he substantially completed the 
plan.  However, when it came time to look for work, he 
refused to do so.  

The regulations provide that a veteran may request a review 
of a proposed, original, or amended IWRP when VA staff and 
the veteran do not reach agreement on the terms and 
conditions of the plan.  A veteran who requests a review of 
the plan must submit a written statement to the case manager 
which (1) requests a review of the proposed, original, or 
amended plan; and (2) details his or her objections to the 
terms and conditions of the proposed, original, or amended 
plan.  Upon receipt of the veteran's request for review of 
the plan, the counseling psychologist or the case manager 
will forward the request together with relevant comment to 
the VR&E Officer who will (1) review relevant information; 
and (2) inform the veteran of his or her decision within 90 
days.  38 C.F.R. § 21.98 (2004).

In this case, although the veteran phoned his counselor twice 
with objections to the training, he ultimately agreed to 
complete the training, and in fact he did so.  Thus, he did 
not comply with the provisions of § 21.98 cited above.  
Moreover, an April 2000 report of contact indicates that the 
veteran was offered an opportunity to discontinue his 
training and have the plan reevaluated.  He refused, 
indicating that he would like to complete the training.  He 
later informed his counselor, upon the completion of his 
telecommunications training, that he would rather obtain 
training and certification as a CNC operator (computer 
numerical controls).  

The Board finds, based on the evidence of record, that VA has 
fulfilled its obligations under the Vocational Rehabilitation 
Program as memorialized in the IWRP.  No additional training 
is provided for or warranted.  

As noted above, the IWRP defines the responsibilities of the 
veteran and VA with respect to each veteran's specific 
Program of Vocational Rehabilitation.  In this case, the 
veteran agreed to and signed his IWRP.  The first two 
objectives were completed, and the veteran did not cooperate 
in the third objective.  Indeed, as was pointed out in the 
rating decision and September 2000 SOC, VA placement service 
remain available to the veteran.  Therefore there is nothing 
to prevent him from completing the third objective. 

The veteran's contention that there are no suitable jobs in 
the telecommunications industry for a person with his 
disabilities is essentially mooted by his acceptance and 
substantial completion of the IWRP, and by his failure to 
follow-through with an offer from his counselor to amend the 
plan.  Moreover, it appears from the May 2000 report of 
contact that the veteran was assured that there were in fact 
jobs available that were compatible with his disabilities, 
but that the veteran has not cooperated in the job search.  
The regulations provide that a successful development and 
implementation of a program of rehabilitation services 
require the full and effective participation of the veteran 
in the rehabilitation process.  38 C.F.R. § 21.362 (2004).  
It is clear that the veteran failed to fully participate in 
the rehabilitation process; indeed, in refusing to look for a 
job he defeated the very purpose of VA vocational 
rehabilitation. 

The veteran has put forth several objections to the 
particular jobs that were offered after completion of his 
training.  He stated that he was offered only temporary 
employment and that Able did not adequately assist him in 
obtaining employment.  However, given the veteran's apparent 
lack of full cooperation in the job search effort, and the 
assurance of the representative from Able that jobs were 
available that were compatible with the veteran's 
disabilities, his argument with respect to the unsuitability 
of his training or the IWRP is not convincing.  Moreover, it 
does not appear that the veteran made any attempt whatsoever 
to utilize VA's own employment assistance, as specified in 
the IWRP.  

The veteran has also indicated that a job in 
telecommunications would not be suitable because of his 
service-connected disabilities, which include right an left 
knee disabilities.  The veteran has not specifically 
indicated how his disabilities would interfere with such 
employment, and indeed, the purpose of VA vocational 
rehabilitation is specifically to enable veterans to secure 
suitable employment notwithstanding their disabilities.  

The Board also notes that during his August 2005 hearing, the 
veteran stated that his current job, which was not in the 
telecommunications field, involved standing and twisting, but 
for the salary he could make, he was willing to stand and 
twist.  It is difficult to see how the veteran's current 
occupation (involving computers) is in fact more suitable to 
his disabilities than a job in telecommunications, in light 
of the veteran's admission that his disabilities did not 
hinder him.  The fact that the veteran's current employment 
may be more lucrative than a job in telecommunications is not 
a convincing argument that the course of study he agreed to 
and completed is "unsuitable".  

It appears from the evidence that the veteran found 
employment in the computer field to be more to his liking 
than that in the telecommunications field.  This is 
different, however, from telecommunications being 
"unsuitable" for the veteran.  The veteran has every right 
to seek employment in whatever area he chooses.  However, his 
VA vocational rehabilitation program was in the field of 
telecommunications.  He completed that program, and 
additional training in a different field is not appropriate.

In sum, the veteran agreed to and substantially completed a 
program of vocational rehabilitation as set out in an IWRP.  
He did not cooperate in job placement services afforded him 
and still apparently available to him.  Based on such 
evidence, the Board finds that VA has fulfilled its 
obligation to the extent possible.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


